138 S.W.3d 454 (2004)
Ex parte Raymond Dominic COZZI, Jr.
No. 2-04-037-CR.
Court of Appeals of Texas, Fort Worth.
April 29, 2004.
T. Richard Alley, Fort Worth, for Appellant.
Charles M. Mallin, Assistant Criminal District Attorney, Fort Worth, for Appellee.
PANEL F: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

OPINION
LEE ANN DAUPHINOT, Justice.
Appellant Raymond Dominic Cozzi, Jr. appeals from the trial court's order dismissing his article 11.072 application for writ of habeas corpus as moot.[1] Article 11.072 provides that "the trial court shall enter a written order granting or denying *455 the relief sought in the application."[2] An applicant may appeal from the denial of any or all relief.[3] In this case, the trial court did not enter the statutorily mandated ruling but instead dismissed the application. While Appellant could have very well filed a petition for a writ of mandamus in this court, requesting that the trial judge be ordered to rule on his application,[4] he does not have the right to appeal from a dismissal of his application.[5] We therefore dismiss this appeal for want of jurisdiction.
NOTES
[1]  Tex.Code Crim. Proc. Ann. art. 11.072 (Vernon Supp.2004).
[2]  Id. art. 11.072, § 6(a) (emphasis added).
[3]  Id. art. 11.072, § 8.
[4]  See Ex parte Hargett, 819 S.W.2d 866, 868 (Tex.Crim.App.1991); Barnes v. State, 832 S.W.2d 424, 426 (Tex.App.-Houston [1st Dist.] 1992, orig. proceeding); Von Kolb v. Koehler, 609 S.W.2d 654, 655-56 (Tex.App.-El Paso 1980, orig. proceeding).
[5]  See Tex.Code Crim. Proc. Ann. art. 11.072, § 8; Ex parte Noe, 646 S.W.2d 230, 231 (Tex.Crim.App.1983).